ORIGINAL                                          08/09/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 22-0396


                                         DA 22-0396
                                                                                     IL •




                                                                           AUG 0 9 2022
JACOB SMITH,                                                             Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana

              Plaintiff and Appellant,
       v.                                                             ORDER
ST. PETERS HOSPITAL, et al.,

              Defendants and Appellees.


       Jacob Smith has filed a "Motion to File Petition for Rehearing Out-of-Time" that
the Clerk of Supreme Court has deemed a Petition for an Out-of-Time Appeal, pursuant to
M. R. App. P. 4(6).
       On May 31, 2022, this Court denied a Petition for Out-of-Time Appeal filed by
Smith. Smith v. St. Peter's Hospital, et al., No. DA 22-0262, Order (Mont. May 31, 2022).
There, Smith sought to appeal a Lewis and Clark County District Court's Order on Motions
to Dismiss, filed on February 17, 2022 (Cause No. CDV-2019-096). Thereafter, the Clerk
of the Supreme Court closed that case on June 16, 2022, because the time had run for
rehearing, pursuant to M. R. App. P. 20(2)(a). Smith's instant filing was deemed a new
petition for an out-of-time appeal because the Clerk of the Supreme Court cannot accept
petitions for rehearing after fifteen days, and this pleading actually seeks to appeal a
different case. M. R. App. P. 20(1)(c).
       Smith is now seeking to appeal the order of dismissal by the Lewis and Clark County
District Court, also entered on February 17, 2022, in a different cause number (Smith v. St.
Peters Hospital, et. al., No. CDV-2019-097). Smith contends he "should not have been
convicted." Smith's civil cases are an attempt to hold others liable for the role they played
in his criminal convictions and sentences. He states that the victim and an E.R. nurse
"conspired to fabricate a PFMA [Partner or Family Member Assault]." Smith offers
similar grounds for his late appeal as he did in his earlier petition for out-of-time appeal.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[.]" "Extraordinary circumstances do not include mere mistake,
inadvertence, or excusable neglect." M. R. App. P. 4(6).
       Again, Smith has not established extraordinary circumstances, amounting to a gross
miscarriage of justice, which would qualify for an out-of-time appeal. Since 2018, Smith
has filed eleven direct appeals and three original proceedings with this Court. We have
given Smith much latitude over the years. While we grant self-represented litigants a
certain amount of latitude, "that latitude cannot be so wide as to prejudice the other
party[.]" First Bank (N.A.)-Billings v. Heidema, 219 Mont. 373, 376, 711 P.2d 1384, 1385
(1986). Smith failed to prosecute his case in the District Court, and denial of his Petition
will not cause a gross injustice. Accordingly,
       IT IS ORDERED that Smith's Petition for an Out-of-Time Appeal is DENIED and
DISMISSED.
       IT IS FURTHER ORDERED that the Clerk of the Supreme Court shall CLOSE this
matter as of the date of this Order.
       The Clerk of the Supreme Court is also directed to provide a copy of this Order to
counsel of record and to Jacob Smith personally.
       DATED this c-Sr2r,day of August, 2022.
     Justices




:3